Title: To Thomas Jefferson from Thomas Appleton, 12 July 1825
From: Appleton, Thomas
To: Jefferson, Thomas

Thomas Jefferson esq. of Virga To Thos Appleton of Leghorn—Dr1825DollarsJuneTo amount of 10 whole & 2 half Capitals}6270.27as ⅌ account render’dCredit1825DollsMayBy balance due you in account of May2875.50JulyBy a bill of exchange remitted me, bySaml Williams of London, which billis due 28h Septr & when paid, will produce3032.5907.50Balance due Thomas Appleton362.776270.27Leghorn 12h July 1825E. E.
                        Th: Appleton